Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed on 08/24/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of Office Action sent on 05/24/2022 has been withdrawn. 
	
Reason for Allowance
3.	Claims 1-13 are allowed. Examiner’s reasons for allowance are following:

	a)	 Applicant’s arguments filed on 08/24/2022 have been fully considered and are persuasive. Therefore, the rejection sent on Office Action on 05/24/2022 has been withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claim 1: 
As to claims 1-13 the present invention is direct to a liquid detection sensor, comprising: Independent claim 1 identifies the uniquely distinct features of “an insulating layer located on the first electrode; and a second electrode located on the insulating layer, wherein a surface of the second electrode is provided with a first hole passing through each of the second electrode and the insulating layer but not through the first electrode, and the first electrode and the second electrode are configured to be rendered conductively connected through liquid collected in the first hole”.
The closest prior art, YOSHITOMI et al. (Pub NO. US 2018/0024023 A1), Gronwald et al. (Pub No. US 2012/0156588 A1) teaches System and Method for Determining Liquid Characteristics, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867